         Case 1:21-cr-10010-FDS Document 20 Filed 01/18/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

___________________________________
                                           )
UNITED STATES OF AMERICA                   )              Criminal No. 21-CR-10010
                                           )
            v.                             )
                                           )
DANYBELKIS VASQUEZ-RODRIGUE                )
         Defendant                         )
                                           )
                                           )


                             APPERARANCE FOR DEFENDANT


       Please accept this document as my appearance for the Defendant in the above-entitled
matter. Thank you for your attention to this matter.




Dated: January 18, 2021                            /s/ Eric Taitano_______________
                                                   Eric Taitano BBO# 637070
                                                   For Danybelkis Vasquez-Rodrigue
                                                   349 Essex St., 1st Floor
                                                   Lawrence, MA 01840
                                                   978-794-7888
                                                   Taitanolaw@gmail.com
          Case 1:21-cr-10010-FDS Document 20 Filed 01/18/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing appearance motion has been sent this date to
Assistant US Attorney Alathea Porter.




                                                            /s/ Eric Taitano_______________
                                                            Eric Taitano
Dated: January 18, 2021
